   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 1 of 16                       PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                                   :
ROBIN JONES, individually and on behalf            :   Civil Action No.:
of all persons similarly situated,                 :
                                                   :   Complaint — Collective Action
               Plaintiff,                          :
                                                   :   Jury Trial Demanded
       v.                                          :
                                                   :
DHL EXPRESS (USA) INC. d.b.a. DHL                  :
Express, and FLYWAY EXPRESS, LLC,                  :
                                                   :
               Defendants.                         :

                            COLLECTIVE ACTION COMPLAINT

       Plaintiff Robin Jones (“Plaintiff”), through her undersigned counsel, individually, and on

behalf of all persons similarly situated, files this Collective Action Complaint (“Complaint”) against

Defendants DHL Express (USA) Inc. d.b.a. DHL Express (“DHL”) and Flyway Express, LLC

(“Flyway”)(collectively, “Defendants”), seeking all available remedies under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

       Plaintiff asserts her FLSA claims as a collective action under FLSA Section 16(b), 29 U.S.C.

§ 216(b). The following allegations are based on personal knowledge as to Plaintiff’s own conduct

and are made on information and belief as to the acts of others:

                                        INTRODUCTION

       1.      Flyway supplies last-mile delivery services to DHL via its participation in DHL’s

Parcel Metro program. Defendants employ delivery drivers or couriers – such as Plaintiff and the

proposed Collective – to deliver packages to DHL’s customers.

       2.      This case is about Defendants’ failure to comply with applicable wage laws and to

pay its non-exempt delivery drivers or couriers for all time worked – including overtime – as
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 2 of 16                      PageID 2




required to meet DHL’s delivery needs and deliver hundreds of DHL packages each day.

                                 JURISDICTION AND VENUE

       3.        Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       4.        Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside and

conduct business in this judicial District and Division, and a substantial part of the events giving

rise to Plaintiff’s and Collective Members’ claims occurred within this judicial District and

Division.

                                             PARTIES

       5.        Plaintiff Robin Jones (“Plaintiff Jones”) is a citizen of Tennessee and resides in

Memphis, Tennessee. Plaintiff Jones worked for Defendants as a delivery driver in Tennessee from

on or about May 2019 to September 2019. Pursuant to 29 U.S.C. § 216(b), Plaintiff Jones has

consented to be a plaintiff in this action. See Ex. A.

       6.        Defendant DHL Express (USA) Inc. d.b.a. DHL Express (“DHL”) is an Ohio

corporation, and is headquartered at DHL’s corporate office in Plantation, Florida. DHL maintains

service centers across Tennessee including in Memphis and Nashville.

       7.        Defendant Flyway Express, LLC (“Flyway”) is a limited liability company

organized under the laws of Tennessee with its principal office in Memphis, Tennessee.

       8.        During times relevant, Defendants Flyway and DHL acted as joint employers with

respect to the delivery drivers or couriers who delivered DHL’s packages.

       9.        Defendant Flyway participates in DHL’s Parcel Metro program and employ

delivery drivers or couriers, such as Plaintiff, to deliver packages to DHL customers.

       10.       At all times material to this action, Defendants have been engaged in commerce or




                                                   2
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 3 of 16                    PageID 3




in the production of goods for commerce as defined by the FLSA

       11.     Defendants’ employees are engaged in interstate commerce and handle or work on

goods that have been moved in and/or produced in commerce.

       12.     Defendants’ annual gross volume of sales made or business done exceeds $500,000.

       13.     The unlawful acts alleged in this Complaint were committed by Defendants and/or

their officers, agents, employees, or representatives, while actively engaged in the management of

Defendants’ businesses or affairs and with the authorization of Defendants.

       14.     During times relevant, Plaintiff was an employee of Defendants and is covered by

the FLSA.

       15.     During all times relevant, Defendants are employers and/or enterprises covered by

the FLSA.

       16.     Defendants employ individuals in Tennessee, as well as potentially other states.

                                 COLLECTIVE DEFINITIONS

       17.     Plaintiff Jones brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. §

216(b), as a collective action on behalf of herself and the following class:

       All current and former delivery drivers or couriers who were paid by Defendants to
       deliver packages for DHL in the United States during the applicable limitations
       period (the “FLSA Collective”).

       18.     Plaintiff reserves the right to redefine the Collective prior to notice or class

  certification, and thereafter, as may be warranted or necessary.

                                              FACTS

                                Defendants Are Joint Employers

       19.     Defendant DHL is the world’s leading logistics company with a team of 380,000

shipping professionals that transport goods in over 200 countries and territories, including the




                                                  3
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 4 of 16                      PageID 4




United States, to customers in a short period of time.

       20.     In 2018, DHL unveiled DHL Parcel Metro -- “a new fast and flexible service for

online retailers that meets customers increasing demand for same-day and next-day delivery. Parcel

Metro… allows DHL eCommerce to create a ‘virtual delivery network’ of local and regional

delivery vendors and crowd-sourced providers to ensure maximum flexibility and capacity over the

last mile.” DHL Introduces New Technologies and Delivery Solutions in U.S. to Meet Evolving

Demands of the Urban Consumer, DHL (Mar. 15, 2018), https://www.dhl.com/global-

en/home/press/press-archive/2018/dhl-introduces-new-technologies-and-delivery-solutions-in-us-

to-meet-evolving-demands-of-the-urban-consumer.html.

       21.     Defendant DHL holds itself out as a company able to provide standard domestic and

international parcel pickup, delivery, and return solutions for business customers and individual

customers as well as e-commerce logistics and facilitation services. Lee Spratt, CEO of DHL

eCommerce Americas, claimed that it is “important for DHL to offer services that not only meet

[retailers’] needs, but do so in a highly consistent fashion. DHL Parcel Metro provides that

consistency, and offers retailers the ability to extend their brand and messaging to consumers

throughout the final mile delivery for a unique shopping experience.” Id.

       22.     Defendant DHL utilizes local and regional delivery vendors, such as Flyway, in

order to transport goods across the country to customers in a short period of time.

       23.     Defendant DHL and its local and regional delivery vendors, such as Flyway, are in

the business of delivering goods across the United States.

       24.     Defendant DHL provides its local and regional delivery vendors, such as Flyway,

with DHL-branded vans, DHL-branded uniforms and badges, handheld scanning devices, and other

services.




                                                 4
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 5 of 16                      PageID 5




        25.     Plaintiff and other delivers drivers or couriers are required to wear DHL-branded

shirts with the distinctive DHL logo.

        26.     When delivery drivers or couriers present themselves to DHL customers, they

identify themselves as DHL associates.

        27.     Flyway participates in DHL’s Parcel Metro program, through which it operates a

carrier and logistics business in providing vans, dispatchers, and drivers to deliver goods across

the United States on behalf of DHL and its affiliates.

        28.     DHL relies on local and regional delivery vendors, such as Flyway, for the essential

services of transporting goods from DHL ServicePoints to DHL customers’ doors as quickly as

possible, yet DHL attempts to shield itself from liability by utilizing thinly capitalized companies,

such as Flyway, to provide the employees to transport their goods.

        29.     Flyway provides delivery services for DHL at one or more of DHL’s ServicePoints

through the use of delivery drivers or couriers such as Plaintiff.

        30.     Flyway operates out of a DHL-controlled ServicePoint located in Memphis,

Tennessee.

        31.     Delivery drivers or couriers are engaged to fulfill DHL’s nationwide delivery needs.

        32.     DHL and local and regional delivery vendors, such as Flyway, utilize delivery

drivers or couriers, such as Plaintiff, to meet DHL’s nationwide delivery needs and make deliveries

of goods from DHL ServicePoints to DHL customers.

        33.     The goods that delivery drivers or couriers deliver from DHL ServicePoints to

DHL’s customers originate, or are transformed into their final condition, in a different state than

the delivery state.

        34.     The goods delivery drivers or couriers deliver from DHL ServicePoints to DHL’s




                                                  5
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 6 of 16                       PageID 6




customers are not transformed or modified during the shipping process.

       35.     Delivery drivers or couriers deliver goods to DHL customers in the same condition

as they were shipped to the DHL ServicePoint.

       36.     Delivery drivers or couriers deliver goods to DHL customers that were shipped

around the United States.

       37.     Delivery drivers or couriers handle goods that travel interstate.

       38.     Delivery drivers or couriers are directly responsible for transporting goods in

interstate commerce.

       39.     Delivery drivers or couriers drive vehicles in order to deliver DHL packages, which

is vital to the commercial enterprise of the local and regional delivery vendors and DHL.

       40.     A strike by delivery drivers or couriers would disrupt interstate commerce. Plaintiff

and other delivery drivers or couriers are necessary in order for DHL goods traveling interstate to

make it to their final destination – DHL customers.

       41.     Plaintiff and other delivery drivers or couriers are not required to have a commercial

driver’s license as a condition of employment.

       42.     Plaintiff and other delivery drivers or couriers drive vans that weigh less than 10,001

pounds.

       43.     At all relevant times, DHL has been affiliated with and/or operating with Flyway,

with respect to Plaintiff and other similarly situated employees such that DHL and Flyway, are the

“joint employers” of Plaintiff and other similarly situated employees.

       44.     The local and regional delivery vendors that DHL utilizes are given access to DHL’s

technology and delivery data.

       45.     While the local and regional delivery vendors that DHL utilizes pay the delivery




                                                 6
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 7 of 16                     PageID 7




drivers or couriers, DHL has both influence and control over how delivery drivers or couriers are

paid.

        46.    DHL supervises and controls the work activities, work schedules, conditions and

management of delivery drivers or couriers, such as the Plaintiff.

        47.    Delivery drivers are required to undergo several weeks of on-the-job training, that

is conducted by Flyway, in order to ensure that drivers adhere and conform to DHL’s standards and

policies.

        48.    On information and belief, DHL disciplines delivery drivers or couriers for

violations of their policies and procedures.

        49.    If a delivery driver or courier fails to meet DHL’s expectations, they can be

terminated by both DHL and Flyway personnel.

        50.    Although DHL does not directly pay delivery drivers or couriers, its policies and

practices regarding delivery goals and payment dictated the delivery vendors’ ability to pay the

delivery drivers or couriers for overtime work.

        51.    Delivery drivers or couriers are required to use a DHL-provided handheld scanning

device. The handheld scanning device is also used for navigation assistance and package scanning.

The handheld scanning device also allows DHL to track a delivery driver’s or courier’s movements

and work progress.

        52.    DHL has access to the handheld scanning devices, which are given to and used by

each delivery driver or courier.

        53.    DHL sets the delivery route that the delivery driver or courier will complete.

        54.    DHL assigns and provides routes to delivery vendors, including Flyway.

        55.    DHL controls the way that parcels are packaged and presented to DHL customers.




                                                  7
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 8 of 16                     PageID 8




For example, Plaintiff Jones was contacted by DHL personnel and instructed to rewrap a parcel

according to DHL’s guidelines.

         56.    Throughout their employment with Defendants, delivery drivers or couriers are

required to comply with DHL’s operational procedures and in meeting DHL’s work expectations.

As required by DHL, local and regional delivery vendors, like Flyway, provide delivery drivers or

couriers, such as the Plaintiff and other similarly situated employees, with a DHL-branded vehicle.

         57.    The vehicles are branded with DHL’s logo (as seen below).




        DHL’s Use of Local and Regional Delivery Vendors via the Parcel Metro Program

         58.    DHL utilizes a “virtual delivery network” of local and regional delivery vendors,

such as Defendant, in order to transport goods across the country to customers in a short period of

time.

         59.    DHL and its local and regional delivery vendors, such as Defendant, are in the

business of delivering goods across the United States.

         60.    Delivery drivers or couriers are engaged to fulfill DHL’s nationwide delivery needs

and make deliveries from DHL facilities to DHL customers.

         61.    Delivery drivers or couriers work in the transportation industry.


                                                  8
   Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 9 of 16                          PageID 9




        62.      The local and regional delivery vendors, like Flyway, operate carrier and logistics

businesses in providing vehicles and drivers to deliver goods on behalf of DHL and its affiliates.

        63.      Each of the local and regional delivery vendors, like Flyway, provide delivery

services for DHL at one or more of DHL’s gateways through the use of delivery drivers such as

Plaintiff.

        64.      Plaintiff Jones was hired on or around May 2019 and worked as a delivery driver

for Defendants until on or around September 2019 in DHL’s Memphis ServicePoint, making

deliveries of packages on behalf of DHL.

             The Nature of Plaintiff’s and Other Delivery Drivers’ or Couriers’ Work

        65.      The nature of the work performed by delivery drivers or couriers is similar and

standardized at each of the DHL Service Points where local and regional delivery vendors provide

services for DHL, as the nature of the work is centrally controlled and directed by both Flyway and

DHL.

        66.      Plaintiff and other delivery drivers or couriers begin their shifts once they arrived at

a DHL ServicePoint.

        67.      Plaintiff and other delivery drivers or couriers were regularly required to report to

the DHL ServicePoint each morning.

        68.      Plaintiff and other delivery drivers or couriers subsequently would pick up their

vehicle, assigned route, a handheld scanning device, and packages.

        69.      Upon information and belief, delivery drivers or couriers were required to complete

all assigned routes regardless of length of shift.

        70.      On average, Plaintiff delivered between seventy (70) to one hundred (100) DHL

packages per shift. Plaintiff observed that other delivery drivers or couriers routinely delivered a




                                                     9
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 10 of 16                         PageID 10




similar number of packages.

       71.     Defendants unilaterally selected the parcels and the quantity to be delivered. Plaintiff

and other delivery drivers or couriers could not reject delivery assignments.

       72.     Delivery drivers or couriers who do not abide by Defendants’ policies and

procedures or complete their assigned routes would be subject to discipline, up to or including

termination.

       73.     Plaintiff and other delivery drivers or couriers were regularly scheduled to work

approximately five (5) days per week.

       74.     All of the work-related activities that Plaintiff and other delivery drivers or couriers

were required to and did perform often took twelve (12) or more hours per day to complete.

       75.     Plaintiff regularly worked more than forty (40) hours a week. Plaintiff observed that

other delivery drivers or couriers routinely worked similar hours.

       76.     Plaintiff observed other delivery drivers or couriers routinely work similar

schedules. Defendants were not only aware of and permitted this practice, but the work schedules

and conditions imposed by Defendants effectively required this practice.

       77.     Plaintiff and other delivery drivers or couriers are non-exempt for overtime

purposes.

               Defendants Failed to Pay Delivery Drivers or Couriers Properly

       78.     Plaintiff and other delivery drivers or couriers regularly worked more than forty (40)

hours per week.

       79.     Defendants did not pay Plaintiff and other delivery drivers or couriers for all hours

worked in excess of forty (40) hours in a workweek and did not pay proper overtime premiums.

       80.     Defendants paid delivery drivers or couriers a fixed amount per day, without regard




                                                 10
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 11 of 16                       PageID 11




to the number of hours delivery drivers or couriers worked, and regularly did not pay overtime

premiums for hours worked more than forty in a work week.

       81.     Plaintiff was paid a flat rate of $120 per day and she was not paid an overtime

premium, despite regularly working more than 40 hours per week.

       82.     Plaintiff regularly worked approximately 60 to 70 hours per week.

       83.     Defendants attempted to characterize the day rate payment as hourly plus overtime

in Plaintiff’s pay stubs by manipulating the regular and overtime rates of pay, but the total amounts

paid remained equivalent to flat rate pay.

       84.     Defendants pay the delivery drivers or couriers, such as Plaintiff and other

Collective Members, pursuant to the same unlawful day rate pay policy, without paying overtime

for work performed amounting to more than forty hours per week.

       85.     Defendants’ unlawful day rate policy, in which Plaintiff and other delivery drivers

or couriers are not compensated for all time worked and are not paid an overtime premium for all

hours worked in excess of 40 per workweek, does not comply with the requirements of the Fair

Labor Standards Act.

       86.     In addition, despite tracking DHL’s packages to the second, Defendants failed to

make, keep and preserve records with respect to Plaintiff and other delivery drivers or couriers

sufficient to determine their lawful wages, actual hours worked, and other conditions of

employment as required by federal and state law. See 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a),

516.6(a)(1), 516.2(c) (requiring employers to maintain payroll records for three years and time

sheets for two years, including the exact number of hours worked each day and each week).




                                                 11
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 12 of 16                        PageID 12




             The Failure to Properly Pay Delivery Drivers or Couriers Is Willful

       87.     Defendants’ actions in violation of the FLSA were or are made willfully in an effort

to avoid liability under the FLSA.

       88.     Even though the FLSA requires overtime premium compensation for hours worked

over 40 per week, Defendants do not pay delivery drivers or couriers, such as Plaintiff,

compensation for all hours worked.

       89.     Defendants knew or, absent their own recklessness, should have known, that the

delivery drivers or couriers were entitled to such overtime premiums.

       90.     Plaintiff complained to Defendants’ supervisors that she was not receiving proper

compensation for all the hours that she worked.

       91.     Defendants have failed to pay Plaintiff and delivery drivers or couriers all overtime

compensation owed.

       92.     By failing to pay all the overtime compensation owed to Plaintiff and other delivery

drivers or couriers, Defendants have acted willfully and with reckless disregard of clearly applicable

FLSA provisions.

       93.     Defendants have not made good faith efforts to comply with the FLSA.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       94.     Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

       95.     Plaintiff desires to pursue her FLSA claims on behalf of any individuals who opt-

in to this action pursuant to 29 U.S.C. § 216(b).

       96.     Plaintiff and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to Defendants’




                                                  12
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 13 of 16                       PageID 13




previously described common pay practices and, as a result of such practices, were not paid for all

hours worked and were not paid the full and legally mandated overtime premium for hours worked

over forty (40) during the workweek. Resolution of this action requires inquiry into common facts,

including, inter alia, Defendants’ common compensation, timekeeping and payroll practices.

       97.     Specifically, Defendants failed to compensate Plaintiff for all hours worked and

failed to pay overtime at time and a half (1½) the employee’s regular rate as required by the FLSA

for all hours worked in excess of forty (40) per workweek.

       98.     The similarly situated employees are known to Defendants and are readily

identifiable and may be located through Defendants’ business records and the records of any

payroll companies Defendants use.

       99.     Defendants employ many FLSA Collective Members throughout the United States.

These similarly situated employees may be readily notified of the instant litigation through direct

means, such U.S. mail and/or other appropriate means, and should be allowed to opt into it pursuant

to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their similar claims for overtime

and other compensation violations, liquidated damages (or, alternatively, interest), and attorneys’

fees and costs under the FLSA.

                                          COUNT I
        Violation of the FLSA: Failure to Properly Pay Delivery Drivers or Couriers
                   (On Behalf of Plaintiff Jones and the FLSA Collective)

       100.    All previous paragraphs are incorporated as though fully set forth herein.

       101.    The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1 ½) times the

regular rate. See 29 U.S.C. § 207(a)(1).

       102.    Defendants are subject to the wage requirements of the FLSA because each




                                                 13
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 14 of 16                     PageID 14




Defendant is an employer under 29 U.S.C. § 203(d).

        103.   At all relevant times, Defendants were “employers” engaged in interstate commerce

and/or in the production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        104.   During all relevant times, Plaintiff and the Collective Members were covered

employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

        105.   Plaintiff and the Collective Members are not exempt from the requirements of the

FLSA.

        106.   Plaintiff and the Collective Members are entitled to be paid overtime compensation

for all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1) and 29 C.F.R.

§ 778.112.

        107.   Defendants’ compensation scheme applicable to Plaintiff and the Collective

Members failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

        108.   Defendants knowingly failed to properly compensate Plaintiff and the Collective

Members for all hours worked when they worked in excess of forty (40) hours per week, including

by failing to pay proper overtime premiums at a rate of one and one-half (1 ½) times their regular

hourly wage, in violation of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

        109.   Defendants also failed to create, keep, and preserve records with respect to work

performed by the Plaintiff and the Collective Members sufficient to determine their wages, hours,

and other conditions of employment in violation of the FLSA. See 29 U.S.C. § 211(c); 29 C.F.R.

§§ 516.5(a), 516.6(a)(1), 516.2(c).

        110.   In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

        111.   Pursuant to 29 U.S.C. § 216(b), employers, such as Defendants, who intentionally




                                               14
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 15 of 16                         PageID 15




fail to pay an employee wages in conformance with the FLSA shall be liable to the employee for

unpaid wages, liquidated damages, court costs and attorneys’ fees incurred in recovering the

unpaid wages.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief on behalf of herself and all others

similarly situated:

                      a. An order permitting this litigation to proceed as an FLSA collective action
                         pursuant to 29 U.S.C. § 216(b);

                      b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                         potential FLSA Collective members;

                      c. Back pay damages (including unpaid overtime compensation, unpaid
                         spread of hours payments and unpaid wages) and prejudgment interest to
                         the fullest extent permitted under the law;

                      d. Liquidated damages to the fullest extent permitted under the law;

                      e. Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
                         under the law; and

                      f. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury for all issues of fact.




                                                   15
 Case 2:20-cv-02595-SHL Document 1 Filed 08/12/20 Page 16 of 16           PageID 16




Dated: August 12, 2020                   Respectfully submitted,


                                         /s/ Mark N. Foster
                                         Mark N. Foster, BPR # 023626
                                         Law Office of Mark N. Foster, PLLC
                                         P.O. Box 869
                                         Madisonville, KY 42431
                                         (270) 213-1303
                                         Mfoster@MarkNFoster.com


                                         Sarah R. Schalman-Bergen
                                         Camille Fundora Rodriguez
                                         Krysten L. Connon
                                         BERGER MONTAGUE PC
                                         1818 Market Street, Suite 3600
                                         Philadelphia, PA 19103
                                         Tel.: (215) 875-3000
                                         Fax: (215) 875-4604
                                         sschalman-bergen@bm.net
                                         crodriguez@bm.net
                                         kconnon@bm.net

                                         Attorneys for Plaintiff
                                         and the Proposed Collective




                                    16
